Exhibit 10.2
2011 Omnibus Incentive Plan of Walter
Investment Management Corp.
Nonqualified Option Award Agreement

 

 



--------------------------------------------------------------------------------



 



2011 Omnibus Incentive Plan of
Walter Investment Management Corp.
Nonqualified Option Award Agreement
You have been selected to receive a grant of nonqualified Options pursuant to
the 2011 Omnibus Incentive Plan of Walter Investment Management Corp. (the
“Plan”), as specified below:
Participant:
Date of Grant: May 10, 2011
Number of Shares Covered by This Option:
Option Price: $17.61
Date of Expiration: May 10, 2021
Vesting of Options: In Accordance With the Following Schedule:

          Portion of Vesting Date   Options Vesting
First anniversary of Date of Grant
  One-Third
Second anniversary of Date of Grant
  One-Third
Third anniversary of Date of Grant
  One-Third

THIS AGREEMENT, effective as of the Date of Grant set forth above, represents
the grant of a nonqualified Option by Walter Investment Management Corp., a
Maryland corporation (the “Company”), to the Participant named above, pursuant
to the provisions of the Plan.
The Plan provides a complete description of the terms and conditions governing
this Grant of Options. If there is any inconsistency between the terms of this
Agreement and the terms of the Plan, the Plan’s terms shall completely supersede
and replace the conflicting terms of this Agreement. All capitalized terms shall
have the meanings ascribed to them in the Plan, unless specifically set forth
otherwise herein. The parties hereto agree as follows:

1.   Grant of Options. The Company hereby grants to the Participant an Option to
purchase the number of Shares set forth above, at the stated Option Price, which
is 100% of the Fair Market Value (“FMV”) of a Share on the Date of Grant. The
FMV is equal to the average of the high and the low selling price of Company
shares on the NYSE Amex on the Date of Grant.   2.   Exercise of Option. Except
as hereinafter provided, the Participant may exercise this Option at any time
after the Option vests (according to the vesting schedule set forth above),
provided that no exercise may occur subsequent to the close of business on the
Date of Expiration (as defined above). This Option may be exercised in whole or
in part, but not for less than 100 Shares at any one time, unless fewer than 100
Shares then remain subject to the Option, and the Option is then being exercised
as to all such remaining Shares.

 

 



--------------------------------------------------------------------------------



 



3.   Termination of Service.

  (a)   By Death. In the event the employment of the Participant with the
Company is terminated by reason of death, the portion of the Option not yet
vested as of the date of death shall become immediately vested and exercisable.
The entire Option shall remain exercisable at any time prior to its expiration
date, or for 12 months after the date of death, whichever period is shorter, by
such person or persons as shall have been named as the Participant’s
beneficiary, or by such persons that have acquired the Participant’s rights
under the Options by will or by the laws of descent and distribution.     (b)  
By Disability. In the event the employment of the Participant with the Company
is terminated by reason of Disability, the portion of the Option not yet vested
as of the date of termination shall become immediately vested and exercisable.
The entire Option shall remain exercisable at any time prior to its expiration
date, or for 12 months after the date of termination, whichever period is
shorter.         For purposes of this Agreement, disability shall be defined as
a “permanent and total disability” within the meaning of Section 22(e)(3) of the
Internal Revenue Code of 1986, as amended and such other disabilities,
infirmities, afflictions or conditions as the Committee by rule may include.    
(c)   By Retirement. In the event the service of the Participant is terminated
by reason of Retirement, the portion of the Option not yet vested as of the
effective date of such Retirement shall become immediately vested and
exercisable. The entire Option shall remain exercisable at any time prior to its
expiration date, or for 5 years after the effective date of such retirement,
whichever period is shorter.         For purposes of this Agreement,
“Retirement” shall mean, the Participant’s voluntary termination of employment
after such time as either, the Participant has reached the age of 60, or the sum
of the Participant’s age and years of service with the Company exceeds 70;
provided that, in either case, the Participant provides the Company with at
least 6 months written notice of the Participant’s intention to retire, or such
lesser time as the Company may agree. For purposes of this definition, the
Participant’s years of service shall include years served with any predecessor
or successor companies to the Company.     (d)   By the Participant as a Result
of Constructive Termination. In the event that the Participant terminates
Participant’s employment as a result of Constructive Termination, the portion of
the Option not yet vested as of the effective date of such termination shall
become immediately vested and exercisable. The entire Option shall remain
exercisable at any time prior to its expiration date, or for 12 months after the
effective date of such termination, whichever period is shorter.

 

 



--------------------------------------------------------------------------------



 



      For purposes of this Agreement, “Constructive Termination” shall mean,
without the Participant’s written consent: (i) a material failure of the Company
to comply with the provisions of this Agreement, (ii) a material diminution of
the Participant’s position (including status, offices, title and reporting
relationships), duties or responsibilities or pay, (iii) any purported
termination of the Participant’s employment other than for Cause (as defined
below), or (iv) the forced relocation of the Participant’s primary job location
more than 50 miles from the location to which the Participant reports as of the
effective date of this agreement; provided however, that any isolated,
insubstantial or inadvertent change, condition, failure or breach described
under subsections (i) — (iv) above which is not taken in bad faith and is
remedied by the Company promptly after the Company’s actual receipt of written
notice from the Participant shall not constitute Constructive Termination.      
  For purposes of this Agreement, a material diminution in pay or responsibility
shall not be deemed to have occurred if: (i) the amount of the Participant’s
bonus (if any) fluctuates due to performance considerations under the Company’s
incentive plan or other Company incentive plan applicable to the Participant and
in effect from time to time, (ii) the Participant is transferred to a position
of comparable responsibility, status, title, office and compensation within the
Company, or (iii) the Participant experiences a reduction in salary that is
relatively comparable to reductions imposed upon other employees of comparable
position to the Participant.         To be entitled to the foregoing the
Participant must provide written notice, including details describing the basis
of the Participant’s claim, to the Company within 60 days of the occurrence of
the event(s) giving rise to a claim of Constructive Termination and the Company
will have 30 days to remedy any non-compliance. Should the Participant fail to
provide the foregoing notice or should the Company remedy the non-compliance,
the unvested Options will not vest until such time as they are scheduled to vest
pursuant to this Agreement.     (e)   For Cause. In the event the employment of
the Participant with the Company is involuntarily terminated for Cause, all
vested and unvested options shall be forfeited.         For purposes of this
Agreement, “Cause” shall mean (A) conviction of, or plea of guilty or nolo
contendere to, a felony arising from any act of fraud, embezzlement or willful
dishonesty in relation to the business or affairs of the Company, or
(B) conviction of, or plea of guilty or nolo contendere to, any other felony
which is materially injurious to the Company or its reputation or which
compromises the Participant’s ability to perform the Participant’s job function,
and/or act as a representative of the Company, or (C) a willful failure to
attempt to substantially perform the Participant’s duties (other than any such
failure resulting from the Participant’s Disability), after a written demand for
substantial performance is delivered to the Participant that specifically
identifies the manner in which the Company believes that the Participant has not
attempted to substantially perform such duties, and has failed to remedy the
situation, to the extent possible, within fifteen (15) business days of such
written notice from the Company or such longer time as may be reasonably
required to remedy the situation, but no longer than forty-five (45) calendar
days. For purposes of this definition, no act or failure to act on the
Participant’s part shall be considered to be Cause if done, or omitted to be
done, in good faith and with the reasonable belief that the action or omission
was in the best interests of, or were not, in fact, materially detrimental to,
the Company or a Company subsidiary.

 

 



--------------------------------------------------------------------------------



 



  (f)   For Other Reasons. Subject to the Compensation and Human Resource
Committee’s (the “Committee”) discretion, if the employment of the Participant
shall terminate for any reason other than the reasons set forth in this Section
3(a) through 3(e), the portion of the Option not yet vested as of the date of
termination shall be forfeited. The portion of the Option vested as of the
effective date of termination shall remain exercisable at any time prior to its
expiration date, or for twelve (12) months after the effective date of
termination, whichever period is shorter.

4.   Change in Control. Notwithstanding anything to the contrary in this
Agreement, in the event of a Change in Control of the Company and prior to the
Participant’s termination of employment, the Participant shall become
immediately fully vested without restriction in all Options granted pursuant to
this Agreement.       For purposes of this Agreement, a “Change of Control”
shall mean a change of ownership of the Company, a change in the effective
control of the Company, or a change in the ownership of a substantial portion of
the assets of the Company within the meaning of Treas. Reg. 1.409A-3(i)(5).   5.
  Restrictions on Transfer. Unless otherwise determined by the Committee in
accordance with the Plan, this Option may not be sold, transferred, pledged,
assigned, or otherwise alienated or hypothecated, other than by will or by the
laws of descent and distribution. Further, this Option shall be exercisable
during the Participant’s lifetime only by the Participant or the Participant’s
legal representative.   6.   Recapitalization. In the event of any change in the
capitalization of the Company such as a stock split or a corporate transaction
such as any merger, consolidation, separation, or otherwise, the number and
class of Shares subject to this Option, as well as the Option Price, shall be
equitably adjusted by the Committee to prevent dilution or enlargement of
rights.   7.   Procedure for Exercise of Option. This Option may be exercised by
delivery of written notice to the Company at its executive offices, addressed to
the attention of its Secretary. Such notice: (a) shall be signed by the
Participant or his or her legal representative; (b) shall specify the number of
full Shares then elected to be purchased with respect to the Option; (c) unless
a Registration Statement under the Securities Act of 1933 is in effect with
respect to the Shares to be purchased, shall contain a representation of the
Participant that the Shares are being acquired by him or her for investment and
with no present intention of selling or transferring them, and that he or she
will not sell or otherwise transfer the Shares except in compliance with all
applicable securities laws and requirements of any stock exchange upon which the
Shares may then be listed; and (d) shall be accompanied by payment in full of
the Option Price of the Shares to be purchased. The Option Price upon exercise
of this Option shall be payable to the Company in full as provided for in the
Plan.

 

 



--------------------------------------------------------------------------------



 



    As promptly as practicable after receipt of notice and payment upon
exercise, the Company shall cause to be issued and delivered to the Participant
or his or her legal representative, as the case may be, certificates for the
shares so purchased, which may, if appropriate, be endorsed with appropriate
restrictive legends. The share certificates shall be issued in the Participant’s
name (or, at the discretion of the Participant, jointly in the names of the
Participant and the Participant’s spouse). The Company shall maintain a record
of all information pertaining to the participant’s rights under this Agreement,
including the number of shares for which his or her Option is exercisable. If
the Option shall have been exercised in full, this Agreement shall be returned
to the Company and canceled.   8.   Beneficiary Designation. The Participant
may, from time to time, name any beneficiary or beneficiaries (who may be named
contingently or successively) to whom any benefit under this Agreement is to be
paid in case of his or her death before he or she receives any or all of such
benefit. Each such designation shall revoke all prior designations by the
Participant, shall be in a form prescribed by the Company, and will be effective
only when filed by the Participant in writing with the Secretary of the Company
during the Participant’s lifetime. In the absence of any such designation,
benefits remaining unpaid at the Participant’s death shall be paid to the
Participant’s estate.   9.   Rights as a Stockholder. The Participant shall have
no rights as a stockholder of the Company with respect to the Shares subject to
this Agreement until such time as the purchase price has been paid, and the
Shares have been issued and delivered to him or her.   10.   Continuation of
Employment. This Agreement shall not confer upon the Participant any right to
continue employment with the Company, nor shall this Agreement interfere in any
way with the Company’s right to terminate the Participant’s service at any time.
  11.   Miscellaneous.

  (a)   This Agreement and the rights of the Participant hereunder are subject
to all the terms and conditions of the Plan, as the same may be amended from
time to time, as well as to such rules and regulations as the Committee may
adopt for administration of the Plan. The Committee shall have the right to
impose such restrictions on any Shares acquired pursuant to the exercise of this
Option, as it may deem advisable, including, without limitation, restrictions
under applicable federal securities laws, under the requirements of any stock
exchange or market upon which such Shares are then listed and/or traded, and
under any blue sky or state securities laws applicable to such Shares. It is
expressly understood that the Committee is authorized to administer, construe,
and make all determinations necessary or appropriate to the administration of
the Plan and this Agreement, all of which shall be binding upon the Participant.
    (b)   The Committee may terminate, amend, or modify the Plan; provided,
however, that no such termination, amendment, or modification of the Plan may in
any material way adversely affect the Participant’s rights under this Agreement,
without the written consent of the Participant.

 

 



--------------------------------------------------------------------------------



 



  (c)   The Participant acknowledges and agrees that the Company shall have the
power and the right to deduct or withhold, an amount sufficient to satisfy
federal, state, and local taxes (including the Participant’s FICA obligation),
domestic or foreign, required by law to be withheld with respect to any exercise
of the Participant’s rights under this Agreement should Participant fail to make
timely payment of all taxes due.         The Participant may elect, subject to
any procedural rules adopted by the Committee, to satisfy the withholding
requirement, in whole or in part, by having the Company withhold Shares having
an aggregate Fair Market Value on the date the tax is to be determined, equal to
the minimum amount required to be withheld.     (d)   The Participant agrees to
take all steps necessary to comply with all applicable provisions of federal and
state securities laws in exercising his or her rights under this Agreement.    
(e)   This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.     (f)   All obligations of the
Company under the Plan and this Agreement, with respect to this Option, shall be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all of the business and/or assets of the
Company.     (g)   To the extent any provision of this Agreement is held by a
court of competent jurisdiction to be unenforceable or invalid for any reason,
the remaining provisions of this Agreement shall not be affected by such holding
and shall continue in full force in accordance with their terms.     (h)   To
the extent not preempted by federal law, this Agreement shall be governed by,
and construed in accordance with, the laws of the state of Maryland.     (i)  
Notice hereunder shall be given to the Company at its principal place of
business, and shall be given to the Participant at the address set forth below,
or in either case at such addresses as one party may subsequently furnish to the
other party in writing.     (j)   This Option is not intended to qualify as an
“incentive stock option” under Section 422 of the Code.

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the Date of Grant.

            Walter Investment Management Corp.
      By:              

             
ATTEST:
           
 
           
 
           
 
     
 
Participant    
 
           
 
      Participant’s name and address:    
 
             
 
     
 
   
 
           
 
     
 
   
 
           
 
     
 
   
 
           
 
     
 
   

 

 